DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Previous Rejections
Applicant’s arguments, filed 10/6/2022, have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application. 

Claim Status
Claims 7-9 and 14-15 are cancelled.
Claims 1-6 and 10-13 are pending and are examined on the merits in this prosecution.
CLAIM REJECTIONS

Obviousness Rejections
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1) Claims 1-5, and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Dvorak (US 2007/0045134 A1; of record), in view of Grassigli (EP 1428525 A1; of record), and Paikin (“Aspirin,” Circulation, 2012; 125, e439-e442).
For claims 1 and 12, Dvorak teaches an aqueous solution of an analgesic and a dispenser therefor (Title). The dispenser comprises a bottle cap that contains an additive such as of aspirin in a sealed chamber inside the bottle cap, but in fluid communication with the liquid within the bottle (pg 1, [0008]). The dispenser provides a means to breech the seal of the chamber to release the aspirin into the solution ([0008]). 
Dvorak teaches the additive component in the sealed chamber may further comprise a solid buffering agent (pg 1, [0010]). While Dvorak teaches calcium carbonate as an exemplified buffer possessing advantageous properties, Dvorak does not disparage the inclusion of a different buffering agent ([0010]).


    PNG
    media_image1.png
    157
    428
    media_image1.png
    Greyscale


Dvorak further teaches that the liquid may contain an additive such as a flavoring agent (pg 1, [0012]). 
Dvorak does not teach the at least one pharmaceutically acceptable salt of phosphoric acid, or a pH above approximately 6.5.
Grassigli and Paikin teach the missing element of Dvorak.
Grassigli teaches pharmaceutical compositions in the form of water-soluble powder containing acetylsalicylic acid (aspirin or “ASA”) as active ingredient in admixture with conventional carriers and excipients, including buffering salts able to dissolve the aspirin and provide a pH above 4.75 (col 2, [0013]), overlapping the claimed pH in claims 1 and 3. Grassigli teaches a buffer system comprising sodium monoacid phosphate and sodium diacid phosphate (col 2, [0016]), reading on claims 2, 4, 5, 10, and 11. 
Grassigli teaches the composition comprising aspirin and a phosphate buffer system provide improved solubility for the aspirin and is totally soluble in water (col 1, [0011] and [0012]).
For the pH range recited in claims 1 and 3, Grassigli teaches a pH above 4.75, overlapping the respective claimed ranges. It is noted that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. MPEP 2144.05 (I).  
For the volume recited in claim 1, one of ordinary skill can manipulate the volume of a solution composition depending on the method in which the solution is being applied, in view of the teaching of Grassigli regarding increasing the concentration of aspirin in water using a combination of alkaline salts such as phosphates ([0012]). 
While Grassigli teaches the advantages of adding a surfactant such as sodium lauryl sulfate to the composition, Grassigli also teaches that the surfactant is not required. As set forth in claims 1-2 and 4 of Grassigli, the combination of acetylsalicylic acid and potassium monoacid phosphate/ potassium diacid phosphate at a pH of above 4.75 provides a workable invention in the absence of a surfactant.
Paikin teaches compositions for treatment of heart attacks with aspirin (Title). Paikin teaches the effective amount of acetylsalicylic acid is in the range of 160-325 mg (pg 439, middle column), within the range recited in claim 1 and 10. 
The skilled artisan would have expected success in substituting the phosphoric acid salts of Grassigli for the calcium carbonate Dvorak’s aspirin preparation because Dvorak teaches that the combination of aspirin and calcium carbonate produces a suspension of solids in water at a pH of about 7, while Grassigli teaches the combination of aspirin and a buffer system comprising phosphate salts produces a clear solution. The skilled artisan could have substituted one compound for another because both Dvorak and Grassigli teach that the combination of aspirin with either calcium carbonate or phosphate buffer systems were both known to be suitable and safe as medications. 
Furthermore, the claimed method requires an amount of aspirin of from 100 to 600 mg, wherein Paikin teaches an amount of 160-325 mg is ideal for treating a heart attack. Since the claimed range overlaps with the range disclosed by the prior art, a prima facie case of obviousness exists.

2) Claims 6, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Dvorak (cited above), in view of Grassigli (cited above), Paikin (cited above), and the Wikipedia (Wayback Machine) entry for “Trisodium phosphate” (downloaded 31 August 2021 from https://web.archive.org/web/ 20161013211737/https://en.wikipedia.org/wiki/Trisodium_phosphate; of record), and the “Phosphate Buffer Calculator” (downloaded 31 August 2021 from https://web.archive.org/web/ 20160229074141/ http://clymer.altervista.org/buffers/phos.html; of record).
The teachings of Dvorak, Grassigli, Gilani, and Chen are discussed above.
The combination of Dvorak, Grassigli, Gilani, and Chen do not teach phosphate salt comprising trisodium phosphate.
The Wikipedia (Wayback Machine) entry for “Trisodium phosphate” and the “Phosphate Buffer Calculator” teach the missing element of the combination of Dvorak, Grassigli, Gilani, and Chen.
The Wikipedia (Wayback Machine) entry for trisodium phosphate teaches phosphate salts including monosodium phosphate, disodium phosphate, and trisodium phosphate are approved as food additives in the EU and are on the FDA GRAS (generally recognized as safe) list in the United States. 
The “Phosphate Buffer Calculator” (pg 1) teaches that a combination of monosodium phosphate (0.0799%) and trisodium phosphate (0.127%) provides a pH of 7.1 (within the claimed range) at a buffer strength of 10 mM.
The skilled artisan would have expected success in substituting trisodium phosphate for the phosphoric acid salts of Grassigli in the aspirin preparation taught by Dvorak and Paikin because the Wikipedia entry for trisodium phosphate teaches phosphate salts including monosodium phosphate, disodium phosphate, and trisodium phosphate are approved as food additives in the EU and are on the FDA GRAS list in the United States and the “Phosphate Buffer Calculator” teaches that a buffering combination of monosodium phosphate and trisodium phosphate is useful to obtain the claimed pH range. As such, the skilled artisan could have substituted one compound for another because the Wikipedia (Wayback Machine) entry for trisodium phosphate teaches a buffer comprising  monosodium phosphate and trisodium phosphate are safe to use in a drug composition and the “Phosphate Buffer Calculator” teaches that buffer systems comprising these compounds are useful to achieve the claimed pH range. 

Examiner’s Reply to Attorney Arguments dated 10/6/2022 2022

1. Rejection of claims 1-5 and 10-11 under 35 U.S.C. § 103 over Dvorak,  Grassigli, Gilani, and Chen 
and
2. Rejection of claims 6, 12, and 13 under 35 U.S.C. § 103 over Dvorak,  Grassigli, Gilani, Chen, and the Wikipedia entry for Trisodium Phosphate.
The applicant argues the prior art of Grassigli requires a surfactant to provide wettability, and that the transitional phrase “consisting of” bars the addition of a surfactant.
The Examiner acknowledges the arguments presented, but does not consider them persuasive. First, the previously applied prior art of Gilani teaches  the surfactant is not required. As set forth in claims 1-2 and 4 of Grassigli, the combination of acetylsalicylic acid and potassium monoacid phosphate/ potassium diacid phosphate at a pH of above 4.75 provides a workable invention in the absence of a surfactant.
The applicant also argues that the prior art of Chen requires omeprazole. In the current rejections, where the instant amendment required a new rejection, Chen is not cited as a reference.

Examiner’s Reply to the Rule 1.132 Declaration of 
John Bjorn Fredrikson Dated 10/6/2022 2022
The applicant has submitted a Declaration by John Bjorn Fredrikson regarding the use and effect of sodium lauryl sulfate in pharmaceutical formulations. While the Examiner acknowledges the declaration and opinion of Mr. Fredrikson, the claims as presently construed bar the presence of a surfactant, and the rejections set forth above do not include the presence of a surfactant. As discussed above, the teaching of Grassigli does not require the presence of a surfactant to yield a workable invention. 

CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P COHEN whose telephone number is (571)270-7402. The examiner can normally be reached on M-Th 8:30-5:30; F 9-4. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL P COHEN/Primary Examiner, Art Unit 1612